     Case 2:19-cv-02151-JAM-DB Document 17 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       GEORGIA MILES,                                    No. 2:19-cv-2151 DB P
11                        Plaintiff,
12              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
13       HOLLISTER, et al.,
14                        Defendants.
15

16            Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

18   required filing fee of $350.00 plus the $50.00 administrative fee. 1 See 28 U.S.C. §§ 1914(a),

19   1915(a).

20            By order dated January 31, 2020, plaintiff was ordered to pay the filing fee or submit a

21   properly completed in forma pauperis application within thirty days. (ECF No. 10.) Plaintiff was

22   warned that failure to comply with the court’s order would result in a recommendation that this

23   action be dismissed. Thereafter, plaintiff failed to file a motion to proceed in forma pauperis or

24   pay the filing fee. The court issued a second order directing plaintiff to pay the filing fee or move

25   to proceed in forma pauperis within thirty days on March 11, 2020. Plaintiff was again warned

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
      Case 2:19-cv-02151-JAM-DB Document 17 Filed 05/18/20 Page 2 of 2

 1   that failure to file a motion to proceed in forma pauperis or pay the filing fee within thirty days

 2   would result in a recommendation that this action be dismissed. Those thirty days have expired

 3   and plaintiff has not filed a motion to proceed in forma pauperis, paid the filing fee, or requested

 4   additional time to comply with the court’s order. The court notes that plaintiff has filed three

 5   unrelated motions in that time. (ECF Nos. 13, 14, 16.) However, plaintiff was previously

 6   informed that the court would not address her other motions and requests until the filing fee had

 7   been paid or a properly completed application was filed. Accordingly, the court will recommend

 8   that this action be dismissed for failure to prosecute and failure to comply with court orders.

 9             The Clerk of the Court is ORDERED to randomly assign this action to a district judge.
10             IT IS HEREBY RECOMMENDED that this action be dismissed. See Local Rule 110;
11   Fed. R. Civ. P. 41(b).
12             These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, plaintiff may file written objections
15   with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
17   failure to file objections within the specified time may waive the right to appeal the District
18   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: May 18, 2020
20

21

22

23

24

25

26

27   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/mile2151.f&r.dism
28
                                                           2
